NUMBER 13-22-00282-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


SALINAS FUNERAL HOME, INC.
AND ORLANDO ESTRADA OCHOA
D/B/A “IMMACULATE TRANSPORT
SERVICES”,                                                             Appellants,

                                             v.

MARIBEL SALINAS AND
EDITH SALINAS,                                                           Appellees.


                   On appeal from the 206th District Court
                        of Hidalgo County, Texas.


                         ORDER OF ABATEMENT

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      This cause is before the Court on the record and appellants’ and appellees’ joint

motion to abate the appeal to allow the parties the opportunity to complete settlement
negotiations.

      The Court, having examined and fully considered the documents on file and the

joint motion to abate, is of the opinion that the joint motion to abate the appeal pending

settlement should be granted. The joint motion to abate the appeal pending settlement

is granted and this appeal is ordered abated until September 23, 2022.

      The Court directs appellants to file, on or before September 23, 2022. either (1) a

motion to reinstate the appeal, or (2) a motion to dismiss the appeal pursuant to

settlement.

                                                                     PER CURIAM


Delivered and filed on the
25th day of July 2022.




                                            2